Citation Nr: 0923859	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The issue before the Board 
today was remanded in December 2007 for further evidentiary 
and procedural development.  The Board finds that there was 
substantial compliance with its remand; thus, it may proceed 
with a decision at this time.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge at a November 2007 videoconference hearing; a 
transcript of that hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran 
incurred headaches as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for headaches is not established.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  An April 2008 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that an April 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate his § 1151 claim 
decided herein.  It also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Finally, the April 2008 
letter notified the Veteran as to the information and 
evidence necessary to establish a disability rating and an 
effective date should compensation be awarded.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Although the April 2008 letter was sent to the Veteran after 
the July 2005 rating decision on appeal, the Board finds that 
any timing defect is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided to the Veteran in April 2008 fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and a May 2009 supplemental statement of the 
case was provided to the Veteran.  See Pelegrini, 18 Vet. 
App. at 120; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claim and obtaining a VA examination and/or opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
Relevant VA treatment records are associated with the claims 
file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  Also of record is a 
June 2005 medical opinion obtained by VA in conjunction with 
this § 1151 claim.  The reviewing physician's report reflects 
that the Veteran's claims file was reviewed in conjunction 
with the claim; additionally, the report provides an opinion 
as to the question presented which is adequately supported by 
the evidence of record.  The Board therefore concludes that 
the opinion is adequate for its determination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
the effort to provide an examination, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  

The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Therefore, under the circumstances of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

The Veteran asserts that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for headaches which 
manifested during caloric testing conducted as part of a VA 
Compensation and Pension (C&P) examination.  He testified in 
November 2007 that the test involved running hot and cold 
water through his ears, and that during the test he came down 
with a headache.  The test was then stopped, and when the 
headache let up the test was re-started.  A few minutes later 
the headache began again and has never fully subsided.  See 
Hearing Transcript, p. 4.  He has seen neurologists at both 
the VA Medical Center (MC) in Kansas City, Missouri, and the 
VAMC in Columbia, Missouri; however, none of them have been 
able to pinpoint the etiology of his headaches.  Id. at 6-7.  

In order to warrant compensation under 38 U.S.C.A. § 1151, a 
veteran must demonstrate that the care, treatment, or 
examination in question resulted in an additional disability 
and that the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  

To determine whether a veteran has additional disability, VA 
compares a veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to a veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

While the Veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C.A. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363 (2005)).  Although the Veteran was not sent a 
separate notice letter advising him of this amendment and its 
impact on the elements necessary to prove a claim for 
benefits under 38 U.S.C.A. § 1151, the Board finds that such 
error was nonprejudicial.  In this regard, letters sent to 
the Veteran in August 2004 and April 2008 informed him of the 
elements necessary to prove a claim for benefits under 38 
U.S.C.A. § 1151, as reflected above.  These letters 
specifically advised the Veteran that not only must he 
demonstrate an additional disability, but that such must be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing treatment or must be the result of an 
event not reasonably foreseeable.  

Additionally, the Veteran was provided the full content of 
the amended regulation in the May 2006 statement of the case.  
The Board acknowledges that the statement of the case may not 
be considered notice, per se; however, the Veteran indicated 
on his June 2006 Substantive Appeal that he had "read the 
statement of the case."  By indicating that he had read the 
May 2006 statement of the case, the Board finds that the 
Veteran demonstrated actual knowledge of its contents, 
including the amended regulatory provisions.  See Mayfield v. 
Nicholson (Mayfield II), 19 Vet. App. 103 (2005); Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007), vacated on 
other grounds sub nom. Shinseki v. Sanders/Simmons, 129 S. 
Ct. 1696 (2009) (any first element error is presumed 
prejudicial to the Veteran and in order to proceed with an 
appeal, the VA must demonstrate that such error is 
nonprejudicial to a veteran and that the error did not affect 
the essential fairness of the adjudication).  See also 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), 
rev'd on other grounds sub nom. Shinseki v. Sanders/Simmons, 
129 S. Ct. 1696 (2009); Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In light of the above, the Board concludes the Veteran was 
fully informed of the regulatory change, and remanding this 
appeal to send a corrective notice would cause unnecessary 
delay with no obvious benefit to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

For claims received on or after October 1, 1997, as in the 
instant case, a veteran must establish actual causation.  To 
meet causation requirements based on additional disability, 
the evidence must show that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the additional 
disability, or that the proximate cause of the additional 
disability or death was an event that was not reasonably 
foreseeable.  With regard to the former element, it must be 
shown that VA's care, treatment, or examination caused the 
veteran's additional disability and VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or VA furnished such VA care, treatment, or 
examination without the veteran's informed consent.  38 
C.F.R. § 3.361(c), (d) (2008).

Historically, the Veteran filed a claim for an increased 
rating for his service-connected bilateral hearing loss in 
April 2002.  By RO rating decision dated in July 2002, the 
rating for this disability was increased from 20 percent to 
30 percent, effective April 17, 2002.  The Veteran filed a 
timely notice of disagreement with the RO's decision, 
asserting that he was entitled to a higher rating.  On his 
September 2003 Substantive Appeal, the Veteran indicated that 
the RO should have taken into consideration "the balance 
problem I am having with the inner ear problem."  See VA 
Form 9 received September 11, 2003.  Thereafter, the RO 
requested that the Veteran be scheduled for audiological and 
ear disease C&P examinations; the examiner was asked to 
provide an opinion as to whether the Veteran has a 
middle/inner ear disease that could be causing balance 
problems, and, if so, whether such disease is secondary to 
his hearing loss and/or tinnitus.  

The record reflects that the Veteran underwent traditional 
audiological testing in October 2003.  Subsequently, in 
December 2003, the Veteran underwent additional testing for 
his claimed balance problems.  (The Board notes that it is 
clear from the record that the latter examination results are 
misdated in the claims file (2003 not 2004 as noted)).  The 
December 2003 C&P examination report reflects that the 
Veteran underwent electronystagmography (ENG) testing with 
caloric stimulation of the ears at 44ºC and 30ºC.  No testing 
problems are noted, and the examination report and subsequent 
January 2004 C&P examination addendum reflect that the 
Veteran's results are not consistent with peripheral 
vestibular pathology, but rather brainstem pathology.  

Thereafter, in January 2004, the Veteran began to complain of 
headaches which he dated to the December 2003 vestibular 
testing.  See VA Emergency Room (ER) Resident Note dated 
January 20, 2004.  The Veteran reported that he occasionally 
experienced headaches prior to the December 2003 C&P testing, 
but that these headaches seemed "new" to him and were more 
intense and constant.  The initial impression was a three 
week history of headaches that sound like tension type 
headaches.  Subsequent medical records show continued 
evaluation and treatment for headache complaints.  In April 
2005, VA neurology in Columbia, Missouri diagnosed the 
Veteran with muscle contraction headaches secondary to 
cervical arthritis.  See Columbia VA Neurology Consult Note 
dated April 19, 2005.  The Veteran sought a second opinion 
from neurology in Kansas City, Missouri; the impression was 
tension headaches and analgesic rebound headaches.  See 
Kansas City VA Neurology Consult Note dated June 15, 2006.  
The most recent clinical records on file continue to show 
diagnoses of chronic muscle contraction headaches and chronic 
daily headaches from analgesic abuse.  See VA Neurology 
Consult Notes dated January 30, 2007, and February 21, 2007.  

As noted above, the Veteran testified in November 2007 that 
his headaches began during the December 2003 vestibular 
testing and have not subsided since.  See Hearing Transcript, 
p. 4.  Thus, it is his belief that the ENG testing performed 
resulted in his chronic headaches.  

The Board acknowledges that the timeline provided by the 
Veteran tends to suggest that his chronic headaches are 
related to the December 2003 C&P examination.  However, 
neither the Veteran nor the Board are competent to make 
conclusions which require medical expertise, including a 
diagnosis and etiology of a disease.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  See also 38 C.F.R. § 3.159(a)(1) (2008) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

In the present case, none of the above medical evidence 
indicates that the etiology of the Veteran's chronic 
headaches is the December 2003 vestibular testing.  Rather, 
the causes identified by neurology are musculoskeletal- and 
drug-based.  In June 2005, the RO requested that a 
neurologist review the Veteran's claims file and provide an 
opinion as to whether the Veteran's chronic headaches were 
likely the result of caloric testing in December 2003.  The 
report which followed reflects the neurologist's opinion that 
"[i]t is not medically reasonable that headaches would 
follow installation of cold water 30 degrees Centigrade and 
warm water 44 degrees Centigrade into his ears as part of 
caloric testing to assess his peripheral vestibular system."  
Thus, it was his opinion that the Veteran's headaches "are 
unrelated to this previous testing."  

The Board is sympathetic to the Veteran's assertions that 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
warranted for headaches as a result of December 2003 C&P 
vestibular testing.  However, based on the above, the Board 
finds that the competent evidence of record does not reflect 
that the Veteran's chronic headaches are the proximate result 
of C&P examination and, thus, an "additional disability."  

To establish causation, the evidence must show that the 
examination resulted in a veteran's additional disability.  
38 C.F.R. § 3.361(c)(1) (2008).  Merely showing that a 
veteran received examination and that a veteran has an 
additional disability does not establish cause.  Id.  In the 
present case, the Veteran underwent vestibular testing in 
December 2003, and, according to the Veteran's lay 
statements, his headaches began during such testing.  Such 
statements appear credible, and the Veteran is competent to 
provide lay evidence as to when he first experienced 
headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  However, 
the issue of whether the Veteran's headaches were caused by 
the December 2003 C&P examination is a determination which 
requires competent medical evidence; the Board is not free to 
substitute its own judgment for that of an expert.  See 
Colvin, 1 Vet. App. at 175.  The Veteran's contemporaneous 
treatment records reflect that his headaches have been 
attributed to musculoskeletal and drug-based causes.  
Additionally, a VA neurologist, following a review of the 
Veteran's claims file, concluded that it was not likely that 
the Veteran's headaches were related to the December 2003 
vestibular testing.  

The Veteran testified in November 2007 that none of his 
treating physician have been able to identify a definite 
etiology for his chronic headaches.  See Hearing Transcript, 
p. 7.  Thus, the Veteran himself admits that the only 
favorable evidence in support of his claim is his own written 
and oral statements on appeal.  As previously discussed, the 
Veteran is not competent to provide evidence regarding the 
causation of a particular disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, with consideration of the 
contemporaneous treatment records and the June 2005 VA 
opinion, the Board concludes that the record is devoid of any 
competent clinical evidence reflecting a relationship between 
the C&P examination provided by VA and any current chronic 
headache disorder.  As such, entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 is not warranted 
and the Veteran's claim must be denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for headaches is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


